Citation Nr: 1807031	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-14 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to January 1946 and from August 1948 to March 1966.  He died in October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Appellant testified at a December 2012 videoconference hearing before a Veterans Law Judge (VLJ) that is no longer employed at the Board. 

In April 2014 and January 2015, the Board remanded the appeal for additional evidentiary development. 

In October 2017, the Board sent the Appellant a letter to ascertain whether she wanted to appear for another Board hearing.  She responded in November 2017 and declined another Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.





REMAND

In January 2015, the Board remanded the appeal to obtain a medical opinion regarding the relationship between the Veteran's death and his service-connected disabilities.  The VA examiner was also asked to opine as to whether it was at least as likely as not that the Veteran's service-connected disabilities were a contributory cause of his death.  In July 2015, the VA examiner opined that the Veteran's death was not proximately due to or the result of his service-connected disabilities.  This is not the correct evidentiary standard.  The evidence need only to reach the level of equipoise in order to warrant a grant of service connection for the cause of the Veteran's death.  The VA examiner acknowledged that there was medical literature that indicated a relationship between the service-connected posttraumatic stress disorder (PTSD) and ischemic heart disease.  However, he indicated that there was no consensus in the medical literature.  

On remand, an opinion should be obtain that addresses whether it is at least as likely as not (probability of 50 percent or greater).  The VA examiner is reminded that the appropriate evidentiary standard is whether the relationship is at least as likely as not.  

Lastly, the VA examiner found that the medication the Veteran took for his service-connected disabilities did not contribute to a disease process that led to his death.  However, he did not provide any rationale for this conclusion.  Based upon the forgoing, a remand is necessary to obtain an adequate medical opinion.

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the reviewer who provided the July 2015 opinion (or other qualified clinician) in order that he may provide an addendum opinion concerning the cause of the Veteran's death.  After reviewing the record, the examiner is specifically asked to address the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the service-connected disabilities (including PTSD and any consequent effect of stress on the heart) was a principal or contributory cause of the Veteran's death?  (The examiner should also address whether any medication taken for service-connected disability caused or contributed to any disease process that led to death.)

(b) If a service-connected disability or treatment therefor was a contributory cause of death,

(1) was that disability a substantial and/or material cause of the Veteran's death;
(2) did that disability combine with another disability to cause the Veteran's death; or
(3) did that disability aid, or lend assistance to, the production of death?

(c) Was any disability that in fact caused or contributed to the Veteran's death attributable to his period of military service?  (Consideration should include congestive heart failure, coronary artery disease, obstructive pulmonary disease, and diabetes.)

The reviewer must provide complete explanations for all opinions expressed.  The explanation should address the various articles submitted by the Appellant regarding the effects of stress (such as might be caused by PTSD) on physical well-being, including any effects on the heart or cardiovascular system.

2. Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Appellant and her representative should be furnished a supplemental statement of the case and provided an opportunity to respond before the claims folder is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




